Citation Nr: 0310868	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for residuals of head 
trauma, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Cindy B. Smith, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
April 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Oakland, California, which denied a rating in excess of 10 
percent for residuals of head trauma.  In July 2000, the 
veteran testified at a Board hearing in Washington, D.C.  By 
September 2000 decision, the Board upheld the RO's decision, 
denying a rating in excess of 10 percent for residuals of 
head trauma.  In November 2000, the veteran's motion for 
reconsideration of the Board's decision was denied.  

The veteran duly appealed the Board's September 2000 decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  
While the matter was pending before the Court, there was a 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107) (West 2002)).  In light of these new provisions, in a 
June 2001 Order, the Court vacated the Board's September 2000 
decision and remanded the matter for readjudication.  


REMAND

Under regulations issued after the enactment of the VCAA, and 
at the direction of the Secretary, the Board began conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  

Consistent with these new duty-to assist regulations, after 
reviewing the veteran's case, the Board determined that 
additional evidentiary development was warranted in the 
veteran's case.  In April 2002, the Board began this 
evidentiary development, pursuant to the authority granted by 
38 C.F.R. § 19.9(a)(2).  This development was recently 
completed.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-
7304, -7305, -7316 (May 1, 2003).  That decision emphasized 
the Board's status as "primarily an appellate tribunal," 
and held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain an appellant's waiver.  

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

In accordance with an April 2002 development memorandum, the 
Board obtained VA clinical records as well as VA medical 
examination reports, which were completed in October 2002.  
These examination reports provide medical opinions regarding 
the issue on appeal.  This evidence has not been considered 
by the RO.  In light of the new judicial precedent discussed 
above, the Board is compelled to remand the veteran's case to 
the RO.

Additionally, the Board observes that additional due process 
requirements may be applicable as a result of the enactment 
of the VCAA and its implementing regulations.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

3.  The RO should adjudicate the issue of 
entitlement to an increased rating for 
residuals of head trauma, currently 
evaluated as 10 percent disabling.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
last supplemental statement of the case 
in November 1999.  

If the benefit requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC) to him and his attorney.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




